In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-2429
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

SEAN A. PECK,
                                       Defendant-Appellant.
                       ____________
          Appeal from the United States District Court
                for the Central District of Illinois.
        No. 02-CR-20005—Michael P. McCuskey, Judge.
                       ____________
  ARGUED DECEMBER 4, 2002—DECIDED JANUARY 29, 2003
                   ____________


  Before FLAUM, Chief Judge, and COFFEY and WILLIAMS,
Circuit Judges.
   WILLIAMS, Circuit Judge. Sean A. Peck appeals the
denial of a motion to suppress evidence that was obtained
during a search of his residence, contending that there
was insufficient evidence to establish probable cause for
the search warrant. The district court found that an
uncorroborated affidavit of a confidential informant satis-
fied the probable cause requirement and thus the war-
rant was valid. We disagree. However, because the evi-
dence was admissible based on the good faith exception
to the exclusionary rule of United States v. Leon, 468 U.S.
897 (1984), we affirm the district court’s denial of Peck’s
motion to suppress.
2                                              No. 02-2429

                   I. BACKGROUND
  James Root, deputy sheriff of the Macon County Sheriff ’s
Department, received a phone call from a confidential
informant, “Pat Doe,” alleging that Peck possessed crack
cocaine and cannabis. Doe told Root that she wanted Peck
punished because he was not paying for diapers for their
child and that she thought Peck should be arrested be-
cause he was dealing drugs. Doe said she had been inside
Peck’s residence within the last two days. While inside
the residence, Peck allegedly showed Doe large amounts
of two substances wrapped in individual packages. Peck
told Doe that the substances were crack cocaine and
marijuana that he planned to sell. Even without Peck’s
representations, Doe claims that she knew what the sub-
stances were based on her own “personal experiences.”
  Root drafted an affidavit including Doe’s statements.
Because Doe had not previously given any informa-
tion to the police, Root asked Doe to visit the station and
swear under oath that her statements were true. Judge
Paine administered the oath to Doe, and Doe then signed
the affidavit. Relying on the affidavit, Judge Paine issued
a search warrant. The police executed the search warrant
and confiscated more than five grams of crack from Peck’s
house. As a result of the search, Peck was charged with
possession and intent to distribute crack in violation of
21 U.S.C. § 841(a)(1), (b)(1)(B)(iii).
  Peck filed a motion to suppress the evidence seized
from the search of his residence and challenged Doe’s
reliability, veracity, and basis of knowledge. The district
court denied Peck’s motion, finding, based on the totality
of the circumstances, that there was enough information
to establish probable cause that there were drugs in the
apartment. Pursuant to a plea bargain, Peck pleaded
guilty and reserved his right to appeal the district court’s
denial of his motion to suppress.
No. 02-2429                                                 3

                      II. ANALYSIS
  A. Probable Cause
  When an affidavit is the only evidence presented to a
judge in support of a search warrant, the validity of the
warrant rests solely on the strength of the affidavit. See
United States v. Roth, 391 F.2d 507, 509 (7th Cir. 1967).
Probable cause is established when, based on the totality
of the circumstances, the affidavit sets forth sufficient
evidence to induce a reasonably prudent person to believe
that a search will uncover evidence of a crime. See Illinois
v. Gates, 462 U.S. 213, 238 (1983); United States v. Jones,
208 F.3d 603, 608 (7th Cir. 2000). In reviewing a judge’s
probable cause determination, we review the legal con-
clusions de novo and factual findings including credibility
for clear error. United States v. McGee, 280 F.3d 803, 805
(7th Cir. 2002). Whether an affidavit established probable
cause is reviewed de novo. United States v. May, 214 F.3d
900, 905 (7th Cir. 2000).
  In this case, Peck challenges Doe’s reliability and verac-
ity. Thus, we consider the personal observations of the
confidential informant (“CI”), the degree of detail given in
the affidavit, independent police corroboration of the
information, the interval of time between the events and
application for a warrant, and whether the informant
testified at the probable cause hearing. See United States
v. Koerth, 312 F.3d 862, 866 (7th Cir. 2002); United States
v. Pless, 982 F.2d 1118, 1125 (7th Cir. 1992). None of
these factors is determinative; however, “a deficiency in
one factor may be compensated for by a strong showing
in another or by some other indication of reliability.” United
States v. Brack, 188 F.3d 748, 756 (7th Cir. 1999). Here, the
district court weighed these factors and found that Doe’s
statements were credible because Doe appeared before
the issuing judge and signed the affidavit under oath.
Peck argues that even though Doe appeared before the
4                                               No. 02-2429

issuing judge, there was insufficient evidence to support
a finding of probable cause because Doe’s statement lacked
sufficient detail and there was no independent police
corroboration. We agree.
  Although Doe claimed she personally observed drugs in
Peck’s house less than two days before the search war-
rant was executed and she appeared before the issuing
judge, these elements are not enough to overcome the
minimal amount of detail given in Doe’s affidavit. Doe
failed to give specific details about the drugs in Peck’s
house such as where the drugs were hidden, the total
amount of drugs Peck possessed, or the frequency with
which Peck sold drugs. The only details Doe gave were that
she had been in the house and was shown drugs. Cf. United
States v. Lloyd, 71 F.3d 1256, 1259 (7th Cir. 1995) (CI not
only gave specific details about the building in which defen-
dant resided, but also specified the precise location of the
guns in that building). Furthermore, even though Doe
stated that she was Peck’s girlfriend, she was unable to
give any information regarding Peck other than that he
was a black male. Cf. Jones, 208 F.3d at 605-06 (CI pro-
vided specific details about defendant which the police
were able to corroborate).
  The affidavit further failed to explain why Doe knew that
the substance in question was an illicit drug, another way
to show reliability. In United States v. Johnson, 289 F.3d
1034 (7th Cir. 2002), although the CI’s affidavit did not
provide the level of specificity needed, we found that the
CI’s statements that Johnson possessed cocaine were
reliable because the CI made statements against her
interest. Id. at 1036. The CI was able to identify the
white chunky substance as cocaine because she claimed
that she had previously purchased, packaged, and sold
cocaine. Id. In United States v. Jones, the CI admitted that
the reason she knew the substance at issue was mari-
juana was because she had been to Jones’s house on at
No. 02-2429                                                5

least three prior occasions to buy about twelve pounds of
marijuana. See 208 F.3d at 606. This indicium of reliability
is missing from Doe’s affidavit. Instead, Doe claims that
based on her “personal experiences” she knew that the
substances Peck showed her were drugs without explain-
ing why she recognized the products as drugs. Thus, the
minimal amount of detail in Doe’s affidavit does not sup-
port a finding of probable cause.
   Compounding the weaknesses of Doe’s statement is
the failure of the police to corroborate her allegations. The
only effort made by police to corroborate Doe’s state-
ments was a check of Peck’s record, which showed that
Peck had previously been arrested for drug possession. The
government relies on several cases which are inapposite
because in those cases the police used other methods to
corroborate the CI’s statements. For example, in United
States v. Lloyd, the police also drove by Lloyd’s residence
with the CI, confirmed the CI’s description of the resi-
dence, had the CI pick out the defendant’s apartment,
asked the CI to pick Lloyd out of a photo array, and ran
Lloyd’s record. See 71 F.3d at 1259. In Jones, the po-
lice drove by Jones’s residence with the CI, confirmed
the CI’s description of the residence and that one of the
vehicles in the driveway was registered to Jones, and
corroborated the CI’s statement regarding the defendant’s
background by running his record. See 208 F.3d at 606. The
police need not always take these steps when trying to
corroborate a CI’s statements. However, the police must
do more than simply run a record check of the accused,
because this alone does not corroborate a CI’s statements
alleging that a search will uncover evidence of a crime.
  Finally, although Doe appeared before the judge issu-
ing the warrant, she did not offer any testimony. She
merely took an oath that her statements were truthful.
Given the deficiencies in the warrant application, we cannot
find that her oath compensates for the lack of detail in the
6                                                No. 02-2429

affidavit and the failure of the police to corroborate her
statements. Thus, based on the totality of the circum-
stances, there was not sufficient evidence to support the
issuance of the search warrant.


    B. Good Faith Exception
  A facially valid warrant issued by a neutral, detached
magistrate will be upheld if the police relied on the war-
rant in good faith. See Leon, 468 U.S. at 914, 922-23. We
“apply the de novo standard of review to the federal court’s
ultimate legal conclusion of whether a law enforcement
officer reasonably relied upon a subsequently invalidated
search warrant.” Koerth, 312 F.3d at 865.
  Root’s decision to obtain a warrant is prima facie evi-
dence that he was acting in good faith. See Leon, 468 U.S.
at 921 n.21; Koerth, 312 F.3d at 868. To rebut this evi-
dence Peck must show that the magistrate simply rubber-
stamped the warrant application, the officers were dishon-
est or reckless in preparing the affidavit, or the warrant
was so lacking in probable cause that no officer could have
relied on it. See Leon, 468 U.S. at 923; Koerth, 312 F.3d
at 868. Peck does not argue that the issuing judge aban-
doned his role as a neutral and detached officer of the court
when he issued the warrant or that Root was dishonest
or reckless. Instead, Peck argues that the warrant was
facially deficient because Doe did not give any details
regarding Peck’s alleged drug possession and the police
knew that Doe was biased.
  Even though the warrant issued by the judge was bare
bones, it was not so lacking as to make it facially deficient.
Although minimal, Doe’s statement did contain evidence
that Peck possessed and planned on selling drugs. Based
on this evidence, Root checked Peck’s record and deter-
mined that he had a prior drug conviction. In addition,
Root addressed issues regarding Doe’s credibility and ve-
racity by requiring Doe to come to the police station and
No. 02-2429                                              7

sign her statement under oath in front of the issuing
judge. Therefore, it was reasonable for Root to rely on a
warrant issued by a neutral and detached officer of the
court. See Leon, 468 U.S. at 923.
   Peck also contends that because the police only made
cursory inquires into Doe’s motives, the fact that Doe
appeared before the issuing judge is not enough to remove
the taint of her bias from the warrant. However, most
CIs have a bias against the defendant or something to
gain from giving their statement. See, e.g., Lloyd, 71 F.3d
at 1259 (CI and defendant were in opposing factions of
the same gang). The fact that the police used Doe’s state-
ment even when they knew she was biased was not unrea-
sonable. In fact, her relationship with Peck may have
made her story more credible because, as someone close
to Peck, she was more likely to know that drugs were in
the house other than someone not close to Peck. Though
the police did not take the steps that we require to dem-
onstrate probable cause, the measures that they did
take when receiving the information from the CI were suf-
ficient to show their good faith reliance on the warrant.


                  III. CONCLUSION
  For the foregoing reasons, we AFFIRM the judgment of
the district court.

A true Copy:
      Teste:
                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-29-03